                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

HAMMER & STEEL, INC.,                      )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:18 CV 1240 CDP
                                           )
SKY MATERIALS CORP.,                       )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      After careful consideration,

      IT IS HEREBY ORDERED that plaintiff’s motion to compel [33] is

granted only as follows: defendant shall produce Michael Cholowsky for

deposition at a reasonable time to be agreed upon by the parties. In all other

respects, the motion is denied.

      IT IS FURTHER ORDERED that by January 18, 2019, the parties shall

file a joint status report advising the Court of the time and date of Mr.

Cholowsky’s deposition. If the deposition has not been scheduled by that date, the

Court will select a date for the deposition.



                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 4th day of January, 2019.
